                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00345-KDB-DCK

        TRUE HOMES LLC,

                Plaintiff,

                v.                                                 ORDER

        CMH MANUFACTURING, INC.,
        ET AL. ,

                Defendants.



       THIS MATTER is before the Court on Defendants’ motions in limine (Doc. Nos. 134,

136, 139, 141 and 143). The Court has carefully considered these motions, the parties’ briefs and

exhibits and oral argument on the motions from the parties’ counsel during the pretrial hearing in

this matter on March 22, 2021. For the reasons stated during that pretrial hearing, the Court will

in part GRANT, in part DENY and in part DEFER ruling on the motions as follows:

       Doc. Nos. 134, 141 and 143: The Court defers ruling on these motions, which raise issues

related only to damages, until the damages portion of the trial (if an assessment of damages is

necessary based on a jury finding of trademark infringement);

       Doc. No. 139: The Parties have represented to the Court that they believe that the issues

raised by this motion are no longer disputed so the motion is denied as moot. In the event that

issues related to the Parties’ agreement to resolve Plaintiff’s motion for a preliminary injunction

occur during trial, the Court will rule on those issues as they arise; and

       Doc. No. 136: As stated during the pretrial hearing, the Court grants Defendants’ motion

to exclude Plaintiff’s asserted “confusion” evidence as to any “log” of potential customer calls



                                                      1

      Case 3:18-cv-00345-KDB-DCK Document 193 Filed 03/22/21 Page 1 of 2
prepared by Plaintiff’s employees but denies the motion as to the approximately 15 oral recordings

of calls to Plaintiff and an email that Plaintiff intends to introduce into evidence. As to those

recordings and email, the Court finds that they are either non-hearsay or admissible under one or

more of the proffered exceptions under Federal Rules of Evidence 803 or 807. It will be for the

jury to determine the weight to be given this evidence in accordance with the instructions to be

given by the Court.

       SO ORDERED ADJUDGED AND DECREED.



                              Signed: March 22, 2021




                                                       2

     Case 3:18-cv-00345-KDB-DCK Document 193 Filed 03/22/21 Page 2 of 2
